Title: From Thomas Jefferson to Thomas Cooper, 2 November 1822
From: Jefferson, Thomas
To: Cooper, Thomas


Dear Sir
Monticello
Nov. 2. 22
Your favor of Oct. 18. came to hand yesterday. the atmosphere of our country is unquestionably charged with a threatening cloud of fanaticism, lighter in some parts, denser in others, but too heavy in all. I had no idea however that in Pensylvania, the cradle of toleration and freedom of religion, it could have arisen to  the height you describe. this must be owing to the growth of presbyterianism the blasphemy and absurdity of the five points of Calvin, and the impossibility of defending them render their advocates impatient of reasoning, irritable & prone to denunciation. in Boston however and it’s neighborhood, unitarianism has advanced to so great strength as now to humble this haughtiest of all religious sects; insomuch that they condescend to interchange with them and the other sects the civilities of preaching freely & frequently in each other’s meeting houses. in Rhode island on the other hand, no sectarian preacher will permit an Unitarian to pollute his desk. in our Richmond there is much fanaticism, but chiefly among the women: they have their night meetings, and praying-parties, where attended by their priests, and sometimes a hen-pecked husband, they pour forth the effusions of their love to Jesus in terms as amatory and carnal as their modesty would permit them to use to a more earthly lover. in our village of Charlottesville there is a good degree of religion with a small spice only of fanatacism. we have four sects, but without either church or meeting house. the Court house is the common temple, one Sunday in the month to each. here episcopalian and presbyterian, methodist and baptist meet together, join in hymning their maker, listen with attention and devotion to each others preachers, and all mix in society with perfect harmony. it is not so in the districts where presbyterianism prevails undividedly. their ambition and tyranny would tolerate no rival if they had power. systematical in grasping at an ascendancy over all other sects, they aim like the Jesuits at engrossing the education of the country are hostile to every institution which they do not direct, and jealous at seeing others begin to attend at all to that object. the diffusion of instruction to which there is now so growing an attention, will be the remote remedy to this fever of fanaticism, while the more proximate one will be the progress of Unitarianism, that this will ere long be the religion of the majority from North to South, I have no doubt. In our University you know there is no professorship of divinity. a handle has been made of this to disseminate an idea that this is an institution, not merely of no religion, but against all religion. occasion was taken at the last meeting of the Visitors, to bring forward an idea which might silence this calumny, which weighed on the minds of some honest friends to the institution. in our annual report to the legislature, after stating the constitutional reasons against a public establishment of any religious instruction, we suggest the expedient of encouraging the different religious sects to establish each for itself, a professorship of their own tenets, on the confines of the University, so near as that their students may attend the lectures there, and have the free use of our library, and every other accomodation we can give them; preserving  however their independance of us & of each other. this fills the chasm objected to ours, as a defect in an instution professing to give instruction in all useful sciences. I think the invitation will be accepted by some sects from candid intentions, and by others from jealousy and rivalship. and by bringing the sects together, and mixing them with the mass of other students, we shall soften their asperities, liberalise and neutralise their prejudices, and make the general religion a religion of peace, reason and morality.The time of opening our University is still as uncertain as ever. all the Pavilions, boarding houses and dormitories are done. nothing is now wanting but the central building for a library and other general purposes. for this we have no funds, and the last legislature refused all aid. we have better hopes of the next. but all is uncertain. I have heard with regret of disturbances on the part of the Students in your seminary. the article of discipline is the most difficult in American education. premature ideas of independance, too little repressed by parents, beget a spirit of insubordination, which is the great obstacle to science with us, and a principal cause of it’s decay since the revolution. I look to it with dismay in our institution, as a breaker ahead which I am far from being confident we shall be able to weather. the advance of age, and the tardy pace of the public patronage may probably spare me the pain of witnessing consequences.I salute you with constant friendship and respect.Th: Jefferson